Citation Nr: 1760972	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned in March 2012.  The case was then remanded in August 2012.  In November 2014, the Board denied the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a memorandum decision which vacated the Board's November 2014 decision.  

In January 2017, the Board again denied the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran again appealed to the Court, and in October 2017, a Joint Motion for Remand was granted by the Court setting aside the January 2017 Board decision.  The case has now been returned to the Board for readjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss due to a disease or injury in service, a chronic and continuous bilateral hearing loss disability did not have its onset during service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.

2.  The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service, that tinnitus was compensably disabling within a year of separation from active duty, or that tinnitus was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran asserts that he currently has bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma during active duty service.  The Veteran has submitted written statements indicating that he was exposed to significant noise from jet engines in service and that he has had gradual decrease in hearing ability since separation from active duty.  He has also stated that he first started to notice hearing problems during his active duty service.  At the March 2012 Board hearing, the Veteran testified that for four years in the service he had worked on the flight line repairing aircraft and was exposed to very loud and uncomfortable noise.  The Veteran reported that he had been issued hearing protection, but that sometimes he would remove that protection during breaks and be exposed to loud noise without any protection.  He stated that he first noticed hearing loss in service, but that the tinnitus began later and occurs intermittently.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Sensorineural hearing loss and tinnitus may be presumed to have been incurred in  service if the respective disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service personnel records show that the Veteran was a trained jet engine mechanic.  The Veteran's January 1979 entrance examination to service showed the following pure tone thresholds, in decibels:




HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
15
15
15
10
LEFT EAR
20
25
20
15
5

The service treatment records confirm that the Veteran was exposed to significant noise in service, and he underwent yearly hearing conservation examinations.  Subsequent in-service hearing tests showed the following results:

May 1980

HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
25
20
15
10
LEFT EAR
20
25
20
15
10

May 1981

HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
15
25
15
10
LEFT EAR
15
25
15
10
5

August 1982

HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
20
25
20
15
LEFT EAR
25
30
25
20
15

The Veteran's November 1982 separation examination found the following hearing test results:




HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
15
25
20
10
LEFT EAR
20
20
15
10
10

On his November 1982 Report of Medical History, the Veteran denied a history of hearing loss or ear trouble.  All in-service hearing tests therefore show that while some specific frequency findings were above 20 decibels, at no time was the Veteran's hearing acuity found to be of sufficient impairment to be considered a disability under VA regulations.  See 38 C.F.R. § 3.385.

Since at least 1990, the Veteran, now working as a civilian employee, has worked in an environment with considerable noise exposure.  He participated in a hearing conservation program through his employer.  April 1990 audiometric testing showed left ear pure tone thresholds of 15 to 45 decibels at 500 to 4000 Hertz and right ear pure tone thresholds of 15 to 30 decibels at 500 to 4000 Hertz.  Subsequent audiometric testing performed approximately twice a year continued to show similar pure tone threshold results.  A September 1992 consultation noted that the Veteran had a "non-occupational" right ear mild low and middle frequency hearing loss and left ear moderate all frequency hearing loss.  September 1994 audiometric testing showed left ear pure tone thresholds between 25 and 50 decibels at 500 to 4000 Hertz and right ear pure tone thresholds between 15 and 40 decibels at 500 to 4000 Hertz.  A May 1996 audiogram that shows medium to moderate hearing loss and intermittent tinnitus.

In March 1995, the Veteran filed a Worker's Compensation Claim, in which he wrote that during service he was "constantly exposed to high noises caused by jet aircraft and other related equipment.  Employment after the Air Force I have been subject to other hazardous noise levels such as machinery, power tools and related equipment."

In the September 1996 report from the Worker's Compensation Claims examiner, the examiner noted that the Veteran had reported a "gradual loss of hearing dating back to his military service."  The examiner discussed the medical evidence considered in deciding the claim, including a report from Dr. D.B., which found that the Veteran had "some nerve component damage secondary to noise exposure, but there was a mixed conductive hearing loss of the left ear indicative of otosclerosis, which is physiologic."  D.B. opined that the Veteran's hearing loss was 80 percent physiologic and 20 percent noise induced.  

Otolaryngologist Dr. B.S. also submitted a report which found that the Veteran did not have "the high frequency hearing loss seen in noise exposure."  

The Veteran was also examined by Dr. G.S., who found that "the pattern of hearing in the claimant was seen with congenital loss of hearing pathology" and that he "did not appear to have any industrial causation and noted that the high frequency component would drop off if the etiology were noise trauma."  

The Veteran's claim for worker's compensation was denied on the basis that the evidence showed that "the kind of hearing loss sustained by the claimant is not consistent with hearing loss caused by injurious noise."

Audiometric testing performed from 1999 to 2005 continued to show slowly worsening hearing loss.  In March 1999, the Veteran was notified that his hearing test showed significant threshold shifts.  In a March 1999 report, the Veteran denied having a history of tinnitus.  

In March 2005, it was noted that the Veteran worked as an air conditioning equipment mechanic and that this work involved duties in a noise-hazardous area.  A November 2005 audiological examination showed right ear moderate low and medium frequency hearing loss and left ear severe mixed hearing loss.  The Veteran was again notified that his hearing had undergone a permanent significant threshold shift.

The Veteran was afforded a VA examination with an audiologist in August 2006, and the examiner provided an addendum medical opinion in May 2010.  The Veteran reported that while in the service he had spent approximately 60 hours a week around aircraft noise.  Following service, he worked as an air conditioning mechanic and was provided ear protection.  He denied recreational noise exposure.  The Veteran reported having left-sided tinnitus once a month for about 30 seconds in duration for the past 10 years.  Audiological testing showed hearing loss of sufficient severity to warrant a disability under 38 C.F.R. § 3.385.  The examiner diagnosed a bilateral mixed hearing loss.  The examiner ultimately opined that the Veteran's tinnitus was likely caused by his hearing loss and that the type of hearing loss present was suggestive of middle ear mechanical involvement.  The examiner opined that the hearing loss was not consistent with a pattern indicative of acoustic trauma.  The examiner recommended that the Veteran be evaluated by a physician specialist.

In April 2010, the Veteran submitted a letter from physician S.D.  She stated that the Veteran was exposed to loud noise while working as a mechanic from 1979 to 1983 and that his bilateral hearing loss had gradually worsened in the years since.  She opined that the appellant's hearing loss was secondary to loud noise exposure and tinnitus was secondary to the hearing loss.  S.D. noted that the Veteran did not have a history of ear infections, ear surgeries, ear traumas, or family history of hearing loss.

The Veteran underwent VA examinations in September 2012 with an audiologist and a physician specializing in the ear, nose, and throat disorders.  The audiologist reviewed the claims file and performed a physical examination of the Veteran, which revealed a bilateral mixed hearing loss.  He opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The audiologist explained that at entry to military service, there was "shaped" hearing loss, and the Veteran's subsequent audiograms showed a similar shape in hearing levels, indicating that while his hearing loss progressively worsened over the years, it did not indicate that the cause was noise exposure.  The audiologist found that the Veteran's tinnitus was less likely than not related to service, as the appellant had not remembered experiencing tinnitus in service.

The September 2012 physician examiner reviewed the claims file and discussed the Veteran's reported history of exposure to noise in service and experiencing hearing loss since getting out of service in 1983.  He noted that there was no history of ear infections or family history of hearing loss.  The physician concluded that the Veteran's pattern of hearing loss, which was a mixed hearing loss that was worse in the lower frequencies, was not consistent with an audiogram of noise-induced hearing loss.  He noted the findings of Dr. S.D., but disagreed with them, stating that the Veteran's hearing loss and tinnitus were less likely as not due to noise exposure during military service.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the most probative evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  While the Veteran has been shown to have a current bilateral sensorineural hearing loss as that term is defined by 38 C.F.R. § 3.385, the majority of the evidence preponderates against finding that such a disability is related to military service, against finding that a sensorineural hearing loss was manifested to a compensable degree within one year of separation from active duty, and against finding that the appellant has had a chronic disability since separation from active duty to the present.  The evidence also preponderates against finding that the Veteran's tinnitus had its onset during service, that tinnitus was compensably disabling within a year of separation from active duty, or that tinnitus is otherwise related to service.

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the only medical opinion evidence in favor of the Veteran's assertions is the letter submitted by the appellant's private physician, Dr. S.D., who noted that the claimant had exposure to loud noise in service and stated that his hearing loss was secondary to that exposure.  S.D. did not, however, have access to the Veteran's claims file, and therefore was able only to base her opinion on the related history from the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  S.D. could not, for example, consider the pattern of hearing loss demonstrated in the Veteran's service treatment records and post-service treatment records, which formed the basis of the other examiners' finding that the Veteran's pattern of hearing loss was not consistent with a noise-induced hearing loss.  Furthermore, Dr. S.D. is not an audiologist or a specialist in the field of ear disorders.  Her medical opinion therefore carries less weight that those of the medical examiners who specialize in hearing loss and diseases of the ear.

All of the remaining professional medical opinions-the August 2006 audiologist's report, the September 2012 audiologist's report, and the September 2012 physician's report-found that the Veteran's hearing loss is not related to his active duty service, and thus weigh against the claim.  The Board finds that these examiners' opinions, which were based on review of the Veteran's documented and asserted medical history and comprehensive audiological examinations, constitute probative evidence on the medical nexus question.  See Prejean, 13 Vet. App. at 448-49 (2000).  The September 1996 Worker's Compensation decision also describes the medical reports acquired for that claim, and those reports overwhelmingly found that the Veteran's hearing loss was not due to acoustic trauma, but was primarily due to congenital, physiological causes.  The preponderance of the probative evidence therefore weighs again finding that a nexus exists between the Veteran's current hearing loss or tinnitus disabilities and his military service under 38 C.F.R. § 3.303(a).

The Veteran has testified and submitted written statements that his bilateral hearing loss was caused by noise exposure while working on the flight line repairing aircraft and other equipment in service.  The Veteran is competent to describe events that occurred during military service and any symptomatology regarding his perceived hearing loss.  The Veteran clearly had significant noise exposure in service, a fact supported both by his lay statements and by service treatment records.  The Veteran, however, as a lay person is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Hearing loss can have many causes, and whether the loud noises the Veteran was exposed to in service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the opinions of competent medical professionals are entitled to great probative weight, and are found by the Board to be far more probative than the Veteran's lay assertions as to the etiology of his hearing loss or tinnitus.

There is no basis to grant service connection for hearing loss or tinnitus on a presumptive basis, as there is no evidence that either was manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran's audiometric testing in service showed some pure tone thresholds outside of normal limits, at no point did his in-service hearing levels reach the severity required to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  The earliest medical evidence of a hearing loss disability, pursuant to 38 C.F.R. § 3.385, is from April 1990, which is approximately seven years after separation from service.  

The Board acknowledges that the Court in Hensley cited Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988) as establishing that threshold levels higher than 20 decibels may indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 156.  While in-service findings of some pure tone thresholds of 25 or 30 at some examinations may indicate hearing levels outside of the norm for the average human being, the Board cannot accept that this indicates that the Veteran had a hearing loss disability during his military service.  VA regulations clearly specify at 38 C.F.R. § 3.385 the auditory threshold requirements to be consider a disability "[f]or the purposes of applying the laws administered by VA."  This definition would therefore apply to all VA regulations, and to the current question of whether the Veteran had a "chronic disease shown as such" while still in service or a compensably disabling disease within one year of separation from service.  38 C.F.R. §§ 3.303(b); 3.309(a).  The lack of a showing of hearing loss of the severity required to be a disability under 38 C.F.R. § 3.385 is the basis of the Board's finding that the Veteran did not have hearing loss to a compensable degree within one year of separation from service, and therefore entitlement to service connection on a presumptive basis is not warranted.  The Board notes that this is not its reason for denying entitlement to service connection for hearing loss based on a continuity of symptomatology under 38 C.F.R. § 3.303(b), which is explained below.

The Board also considered whether the preponderance of the evidence establishes that the Veteran had a continuity of hearing loss symptoms since his discharge from service.  See 38 C.F.R. § 3.303(b).  The Veteran has stated that he first noticed experiencing hearing loss during service and that his hearing loss continued and worsened since then.

Under 38 C.F.R. § 3.303(b), when a chronic disease is shown in service or within the presumptive period under 38 C.F.R. § 3.307, "subsequent manifestations of the same chronic disease at any later date, however remove, are service connected, unless clearly attributable to intercurrent causes."  See also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("Subsection (b) provides a second route by which a veteran can establish service connection for a chronic disease," through "a showing of continuity of symptomatology after discharge.").  Under Fountain v. McDonald, 27 Vet. App. 258 (2015), tinnitus was found to be an organic disease of the nervous system, and the Court noted that a VA Training Letter had found that sensorineural hearing loss, which was "due to a problem in the inner ear or in the auditory nerve" could also be considered an organic disease of the nervous system.  Fountain, 27 Vet. App. at 271-272.  The Board therefore acknowledges that sensorineural hearing loss may be considered under the provisions of 38 C.F.R. § 3.303(b) as an organic disease of the nervous system and therefore a chronic disease as listed under 38 C.F.R. § 3.309(a).

The preponderance of the evidence, however, is against finding a chronic condition or chronicity of adequate symptomatology as would allow for a grant of service connection under 38 C.F.R. § 3.303(b).  Under 38 C.F.R. § 3.303(b), when a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date are considered service connected, unless they are clearly attributable to an intercurrent cause.  Additionally, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be questioned; in other words, when chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran's service treatment records do not establish the presence of chronic manifestations of bilateral hearing loss.  At no time during the Veteran's service was he actually diagnosed with sensorineural hearing loss.  The Board acknowledges that the Veteran worked around loud machinery and that he has reported experiencing intermittent hearing problems related to that noise exposure.  But temporary manifestations of symptoms do not establish either the existence of an actual disability or a chronic disability.  To show the presence of a chronic disease in service, "there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 C.F.R. § 3.303(b).  

In this case, the preponderance of the evidence preponderates against finding actual chronicity of symptoms in service.  The Veteran's service treatment records show occasional, isolated findings of fluctuation in hearing levels, but they do not show a consistent shift in hearing thresholds throughout his service which could be indicative of the development of a hearing loss disability during his service, and therefore this does not establish a chronic hearing loss disability in service.  The Veteran's test results in May 1981, when compared to the test results at entrance into service, showed slight improvement of 5 decibels at most frequencies, except for the right ear at 2000 Hertz, which showed a decrease of 5 decibels.  The Veteran's pure tone thresholds at entrance to service were from 10-25 decibels from 500-1000 Hertz in both ears, and these thresholds remained relatively consistent throughout his subsequent audiometric tests.  In August 1982, his test results showed slight upwards shifts in both ears at all thresholds except for the right ear at 500 Hertz.  By November 1982, however, the Veteran's pure tone thresholds demonstrated slight improvement when compared to the entrance examination results with the same or slightly improved results at all frequencies except for the right ear at 2000 and 3000 Hertz, which showed only a 5 decibel decrease.  These test results do not show a pattern of manifestations which would be sufficient to identify a hearing loss disease or even the early onset of such a disease.  See id.  

There is also no competent and probative evidence of continuous symptomatology from the time of service to the present.  The Veteran's first diagnosis of sensorineural hearing loss was in 1990, seven years after his separation from active duty.  There is no evidence of treatment or complaints between 1983 and 1990, and the evidence shows that the Veteran did have years of continuing noise exposure after service, prompting his 1995 Worker's Compensation Claim, in which he alleged that his hearing loss was caused by noise exposure in his civilian employment.  See 38 C.F.R. § 3.303(b) (Chronic disease presumptions do not apply when there is a clearly attributable intercurrent cause, and continuity of symptomatology is required where the diagnosis of chronicity may be legitimately questioned.).

While the Veteran has reported that he believes that he experienced hearing loss symptoms in service, the Board does not find these statements to be credible evidence that such a disability existed at that time.  The Veteran was given repeated hearing tests throughout his service due to the loud environment in which he worked, but these tests do not show more than slight fluctuations in his hearing levels from those found at entrance to service.  At no time did the Veteran complain of hearing problems in his service treatment records, and at his November 1982 separation examination he specifically denied having hearing loss or ear problems on his Report of Medical History.  The Board finds that the contemporaneous denial of hearing problems in 1982 outweighs the Veteran's assertions made many years later that he did have trouble hearing while in service and detracts from the credibility of his statements of experiencing hearing loss in service.  Furthermore, while the Veteran has alleged that he started having trouble hearing in service and that this symptom became progressively worse since its onset, this is not supported by the hearing tests taken in service.  Those test results preponderate against the Veteran's assertions, because they show only temporary, slightly fluctuating hearing levels.  A temporary decrease in hearing acuity is quite different from what the Veteran is alleging, which is that he had chronically worsening hearing levels in service.  Simply put, the in-service test results do not support a finding that his lay statements are credible.  The Veteran's November 1982 separation examination hearing levels were extremely similar to his January 1979 entrance examination hearing levels, indicating that any intervening findings of hearing loss between these examinations were temporary, and this conflicts with the Veteran's assertion that his hearing loss had worsened by the time he left service.

It is the Board's duty, as factfinder, to determine the credibility and weight to be given to the evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68   (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board is responsible for assessing the credibility and weight of evidence and that the Court may overturn the Board's decision only if it is clearly erroneous).  The Board has reviewed all of the evidence, and finds that the Veteran's assertions that he experienced chronic and continuing hearing loss in service are not consistent with his 1982 Report of Medical History, in which he denied having any hearing loss or ear problems, or with the November 1982 audiological evaluation findings, which found relatively unchanged hearing levels from the 1979 examination findings.  The Board therefore finds the Veteran's assertions that he had chronic hearing loss problems in service to be inconsistent with the medical evidence of record and outweighed by the service treatment records.  

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on specific in-service denials of relevant symptoms at the time of his separation from service.

This case is also distinguishable from Hensley, which found that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160.  The veteran at issue in Hensley had undergone a consistent and significant worsening of pure tone thresholds levels between his entrance to service and his separation at nearly all frequencies.  In this particular case, the Board finds no pattern of worsening hearing loss levels between entrance to service and separation from service, and furthermore, the medical opinions in this case have taken into consideration the variation in hearing levels and service, and even after considering these in-service hearing level fluctuations, the majority of the probative medical opinions found that the Veteran's current hearing loss is not related to his service.  See Hensley, 5 Vet. App. at 156, 163.

The Board also acknowledges that the September 2012 VA examiners found that the Veteran's pattern of hearing loss was not likely related to any acoustic trauma.  The September 2012 VA audiologist stated that the "shape" of the Veteran's hearing loss was more likely a familial hearing loss, and noted that there was a similar "shape" to his hearing levels even at the Veteran's entrance examination in 1979.  Private medical professionals have noted that the "shape" of the hearing loss reflects a congenital or physiological hearing loss, rather than noise-induced hearing loss.  The Board does not, however, find that this indicates that a chronic hearing loss disability began in service.  A familial propensity towards a certain condition, with possible indicators of that propensity noted in service, is not sufficient to indicate that a condition actually began in service, just as slightly elevated blood sugar levels in service would not be sufficient to grant service connection for diabetes mellitus, nor would noting a family history of a certain disease while in service be sufficient to grant service connection for that disease if it developed later in life.  The Veteran's "shape" to his hearing loss may have ultimately developed into a hearing loss disability many years later, but the evidence clearly establishes that a chronic disability did not have its onset during service, and has not been shown to have continued as a "chronic" disease from the time of separation from service to the present.

The Board considered whether the Veteran's statements that he had hearing loss continuously after discharge are credible based on the fact that his in-service audiograms "noted" threshold shift during service, but finds that this does not change its assessment.  See 38 C.F.R. § 3.303(b).  While the Veteran did have slight variations in his pure tone thresholds in service, this has no bearing on whether the Veteran had subsequent, continuous hearing problems from the time of separation from service to the present.  In-service audiological test results would relate only to the Veteran's supposed hearing loss symptoms present at the time of those audiograms.  

The Board has already established that the Veteran denied any hearing loss or ear problems at his separation from service.  His hearing levels were within normal limits at the time of his separation from service, showing extremely similar findings as those found at his 1979 entrance examination.  There is no reason to doubt the reliability of these findings, and they indicate to the Board that the Veteran did not have a hearing loss problem at the time of his separation from service.  There are no medical records showing the Veteran's hearing levels between 1983 and 1990, so there is no way to determine whether the Veteran had continuing hearing loss symptoms at that time.  The Veteran has asserted that he did have progressively worsening hearing loss at this time, but the Board, which is the factfinder, does not find his statements to be sufficiently credible in light of the totality of the evidence.  See, e.g., Buchanan, 451 F.3d at 1337 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself..."); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  

The first evidence of a hearing loss is not until 1990, and this evidence was initially submitted by the Veteran as part of his 1995 Worker's Compensation claim, in which he was claiming compensation from the Department of Labor for hearing loss caused by his civilian employment as an air conditioning mechanic.  This clearly indicates that the Veteran was having significant occupational noise exposure at that time, significant enough that he believed that his civilian job was responsible for his hearing loss.  Therefore, even if the Veteran did begin experiencing hearing loss at some point between 1983 and 1990, this would not indicate that the symptoms were related to his service, as they would have had their onset in conjunction with his civilian occupational noise exposure.

Regarding tinnitus as secondary to a service-connected disability, the Board acknowledges that medical examiners have found that tinnitus is likely secondary to the Veteran's bilateral hearing loss.  But as bilateral hearing loss is not service-connected, service connection for a secondary disability cannot be granted on that basis.  See 38 C.F.R. § 3.310.  There is absolutely no medical evidence indicating that the Veteran's tinnitus is directly related to any incident in service, nor that it was compensably disabling within one year of separation from active duty.  The Veteran himself has not asserted that he had tinnitus symptoms in service, but rather that they had their onset well after service.  In 2006, he stated that his tinnitus began approximately 10 years earlier.  There is therefore no basis to grant entitlement to service connection for tinnitus on a direct basis, either due to a medical nexus to service or a continuity of symptomatology, a presumptive basis, or as secondary to hearing loss, and this claim is also denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

The claims of entitlement to service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


